Citation Nr: 0806464	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
May 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of a Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO), 
that denied service connection for bilateral hearing loss and 
CTS.

In May 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO awarded 
entitlement to service connection for bilateral hearing loss, 
and that issue is no longer in appellate status.  The RO 
continued the denial of the veteran's claim for entitlement 
to service connection for  CTS (as reflected in a June 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.   

A hearing was held at the RO in November 2005 before a 
Veterans Law Judge who is no longer employed by the Board.  A 
transcript of the hearing is of record.  The Board wrote the 
veteran and his representative in October 2007 to inquire as 
to whether he wanted another hearing before a different 
Veterans Law Judge.  Telephone numbers were also provided.  
Neither the veteran nor his representative has responded to 
that inquiry. The Board concludes, therefore, that the 
veteran does not desire an additional personal hearing before 
the Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  CTS was not demonstrated during the veteran's service, 
and a preponderance of the competent evidence of record is 
against concluding that such disorder was caused or 
aggravated by service or a service connected disorder. 

CONCLUSION OF LAW

Bilateral carpal tunnel disorder was not incurred or 
aggravated by active military service or to a service 
connected disorder, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2003, May 2006 and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Factual Background and Analysis

The veteran contends that he developed bilateral CTS during 
service. He asserts that he experienced tingling and numbness 
of the shoulders, forearms and hands, and maintains that 
these upper extremity symptoms have persisted during post 
service years as a manifestation of CTS.

Service treatment records dated in March 1999 noted 
complaints of posterior neck pain.  Physical examination 
revealed tenderness to palpation by the midline, X-ray reveal 
a possible herniated nucleus pulposus to C5-6, which was 
confirmed in April 1999.  Cervical traction was provided.  
May 1999 reflect that the veteran was seen for complaints of 
severe neck pain with tingling numbness in either hand or 
arm.  Magnetic resonance imaging (MRI) of the cervical spine 
at that time revealed a small right C5-6 osteophyte/bulging 
disc.  It was noted that these finding explained decreased 
biceps reflexes, but did not explain his pain syndrome well 
and that there was no clear explanation for the transient 
morning hand numbness.  Service connection has been 
established for cervical disc disease with history of neck 
sprains.  The Board notes that the veteran had symptoms 
during service involving the right shoulder that were 
attributed to right shoulder impingement syndrome, a 
condition for which service connection has been established.

The veteran underwent a VA medical examination in July 2000.  
Neurological evaluation revealed no signs or symptoms of CTS 
of either upper extremity.

Bilateral CTS was first objectively identified by 
electrodiagnostic testing in June 2003, a few years after the 
veteran had left military service.  There is no medical 
opinion in the record attributing CTS to any event or 
occurrence of the veteran's military service.

A VA orthopedic examination was performed in November 2003.  
The veteran complained of paresthesias of both hands and loss 
of neck motion.  The assessment was herniated disc in the 
cervical spine at C5-6, with central canal stenosis and CTS.

Pursuant to the Board's May 2006 Remand, the veteran was 
afforded another VA examination in October 2006.  The 
examiner reviewed the claims file, including service 
treatment records, and conducted a physical examination of 
the veteran.  The physician explained the etiology of CTS as 
being the compression of the median nerve between the carpal 
ligaments and other structures within the carpal tunnel 
"entrapment neuropathy."  He explained that CTS and 
cervical spine disease were two different diseases.  The 
examiner concluded that the veteran's CTS was unrelated to 
the veteran's service connected cervical disorder and that it 
would be speculative to conclude that the veteran's 
symptomatology in service was a manifestation of the claimed 
disorder.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral CTS is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


